UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


BEN FEIBLEMAN,

                                    Plaintiff,
                          V.
                                                            No. 1: 19-cv-4327 (VEC) (KHP)

THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
                                    Defendant.




      NOTICE OF MOTION OF DEFENDANT THE TRUSTEES OF COLUMBIA
     UNIVERSITY IN THE CITY OF NEW YORK TO REDACT THE COMPLAINT


          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of the Motion of Defendant The Trustees of Columbia University in the City of New York to

Redact the Complaint, the Declaration of Gabrielle E. Tenzer in Support of the Motion of

Defendant The Trustees of Columbia University in the City ofNew York to Redact the Complaint

and exhibits thereto, and all other papers and proceedings herein, Defendant The Trustees of

Columbia University in the City of New York, by and through its counsel, will move this Court,

before the Honorable Valerie E. Caproni, United States District Judge, at the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York 10007, at a date and time to be

determined by the Court, for an Order pursuant to Rule 5.2 of the Federal Rules of Civil Procedure

sealing the Complaint (ECF 1) and permitting the Redacted Complaint (ECF 23) to remain on the

docket.
Dated: May 24, 2019
       New York, NY

                          By:


                                               linson
                                                 ER & FINKLLP
                                350 Fi h Avenue, Suite 7110
                                New York, NY 10118
                                (212) 763-0883
                                rkaplan@kaplanhecker.com
                                gtenzer@kaplanhecker.com
                                trawlinson@kaplanhecker.com

                                Attorneys.for Defendant
                                The Trustees of Columbia University
                                in the City of New York




                      2
